Citation Nr: 1444559	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome and retropatellar crepitus (a "right knee disability").

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome, claimed as undiagnosed Gulf War illness.

4.  Whether new and material evidence has been received to reopen a claim of service connection for numbness and pain in the legs, claimed as undiagnosed Gulf War illness.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to May 1990 (initial active duty training), and from January 1991 to May 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Winston-Salem RO.  The Veteran also initiated an appeal with respect to a claim for service connection for Parkinson's disease; however, he did not perfect his appeal as to that issue since he limited his substantive appeal to the issues listed above.  The Veteran was scheduled to appear at a Board videoconference hearing in May 2013; he failed to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The Board notes that, although the AOJ has (in the rating decision on appeal) reopened the Veteran's claim pertaining to chronic fatigue syndrome (and denied it on the merits) and has addressed the remaining claims to reopen on the merits (in the statement of the case), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

The issue of increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied the Veteran service connection for PTSD, based essentially on findings that the evidence did not show a diagnosis of PTSD; the rating decision also denied service connection for psychotic disorder not otherwise specified, based essentially on findings that the evidence did not establish that the diagnosed disorder began during or was caused by the Veteran's service; new and material evidence was not received within the following year.

2.  Evidence received since the December 2005 rating decision includes treatment records reflecting that the Veteran has been assigned a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability claimed as PTSD; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV based on a corroborated stressor event in service or based on a fear or hostile military or terrorist activity; a chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.

4.  An unappealed December 2005 rating decision denied the Veteran service connection for chronic fatigue syndrome as due to an undiagnosed illness, based essentially on findings that the disability neither arose during service in the Gulf theater nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War.  

5.  Evidence received since the December 2005 rating decision does not tend to show that the Veteran has chronic fatigue syndrome that arose during service in the Persian Gulf or was manifested to a compensable degree after the last date of service in the Gulf; does not relate to the unestablished fact necessary to substantiate the claim of service connection for chronic fatigue syndrome as due to an undiagnosed illness; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed December 2005 rating decision denied the Veteran service connection for swelling of the lower extremities, based essentially on findings that the evidence did not show such condition existed; new and material evidence was not received within the following year.

7.  Evidence received since the December 2005 rating decision includes treatment records reflecting that the Veteran has been assigned diagnoses of IT band syndrome and meralgia paresthetica of the lower extremities; relates to an unestablished fact necessary to substantiate the claim of service connection for a lower extremity disability; and raises a reasonable possibility of substantiating the claim.

8.  A chronic disability manifested by numbness and pain in the legs was not manifested in service and is not shown to be related to the Veteran's service.

9.  Tinnitus was not manifested in service and is not shown to be related to the Veteran's service.

10.  Sleep apnea was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A chronic psychiatric disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  New and material evidence has not been received, and the claim of service connection for chronic fatigue syndrome as due to an undiagnosed illness may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received, and the claim of service connection for swelling of the lower extremities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Service connection for a disability manifested by numbness and pain in the legs is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013)

6.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in March 2009, July 2009, and November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  While the notice letters did not specifically address his chronic fatigue claim, such error is harmless as they did address his claim as a "Gulf War undiagnosed illness" claim.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates as well as a detailed guide regarding how to submit evidence related to his Gulf War undiagnosed illness claims.  The claims on appeal were most recently readjudicated by the AOJ in the November 2011 statement of the case.   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in September 2009, December 2009, February 2010, and September 2011, which the Board (cumulatively) finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no evidence that sleep apnea was manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that any claimed sleep disability may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and material evidence to reopen a claim of service connection for psychiatric disability

An unappealed December 2005 rating decision denied the Veteran service connection for PTSD, based essentially on findings that the evidence did not show a diagnosis of PTSD.  The rating decision also denied service connection for psychotic disorder, not otherwise specified, based essentially on findings that the evidence did not establish that the diagnosed disorder began during or was caused by the Veteran's service.  No new and material evidence was received within the following year.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The evidence of record at the time of the December 2005 rating decision included the Veteran's STRs, VA treatment records, a VA examination, and lay statements from the Veteran and his wife.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding a psychiatric disability.  On March 1994 triennial service examination, the Veteran's psychiatric findings were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran denied any history of depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  

In February 1998, the Veteran was hospitalized for psychiatric evaluation and stabilization.  He had apparently had a seizure while driving and was evaluated by the Rescue Squad before being taken to the Emergency Room at Wake Memorial Hospital.  He reported no significant medical history and no pertinent psychiatric history but had a history of seizures.  He was admitted with the Axis I diagnosis of acute psychotic episode and Axis II diagnosis of schizotypical personality traits.

In a January 2005 stressor statement, the Veteran reported that while he was being transported on a Medevac aircraft from Southeast Asia to Germany for an injury that occurred while serving in the Gulf War, he was placed directly beside another soldier who was on life support and was burned almost beyond recognition.  He stated that he saw an Iraqi tanker and truck that had been hit and was on fire with human body parts littering the desert surrounding the vehicles.  He stated that he was in a unit that was attacked by bombs from the Iraqi army and did not know if he would survive the incident.  He stated that all of these events took place in 1991 during the Gulf War.

In a January 2005 statement, the Veteran reported that he began to notice changes in his health while he was stationed in Southeast Asia, including heart palpitations, swelling in his extremities, headaches, tiredness, hypertension, and overall feelings of ill health.  His physical condition also affected his mental health or moods, and he became easily agitated, nervous at times, and sometimes experienced paranoia.  

On November 2005 VA psychiatric examination, the Veteran reported that he first had difficulties in 1998, when he had a period of confusion and was subsequently hospitalized in February 1998, with a diagnosis of acute psychotic episode and schizotypal personality traits.  He was re-admitted one month later.  He reported that each time he became more withdrawn and then could not sleep, and then he heard noises and voices.  He was agitated.  He reported that he was treated with medication for a period of time; afterward, he had had no problems and had been off his medicine for the past three years.  He reported good sleep, appetite and concentration.  He was somewhat anxious and had a short temper at times.  He denied any suicide attempts or panic attacks.  He was not currently receiving any treatment.  Following a mental status examination, the Axis I diagnosis was psychotic disorder not otherwise specified, and the Axis II diagnosis was mixed personality traits.

In a November 2005 statement, the Veteran's wife stated that the Veteran is constantly tired, he is at times short tempered with the family, he has frequent mood swings, and he is extremely forgetful.

Evidence since December 2005 includes VA treatment records reflecting diagnoses of PTSD and bipolar disorder, VA examinations, and lay statements from the Veteran and his wife.

On January 2009 VA treatment, the Veteran reported significant distress related to his Gulf War experience.  He had troublesome recollections of a burnt child next to him and disfigured bodies of fellow soldiers.  He reported flashbacks about once per month and nightmares once every two to three months.  His recurrent thoughts were overwhelming, and news and children reminded him of the events.  He reported significant guilt related to his war experiences.  He reported exacerbation of PTSD in the previous 1.5 years with unknown precipitants.  Following a mental status examination, the Veteran was assessed as having a full range of PTSD symptoms related to his experience as a Marine in the first Gulf War.  The diagnosis was PTSD.

On March 2009 VA treatment, the Veteran was noted to have been recently diagnosed with PTSD, and he was noted to have a history of bipolar disorder and psychotic disorder as well.  He was started on medication and noted significant improvement.  The treating physician noted that the Veteran's current symptoms were most consistent with a diagnosis of chronic PTSD but the episode in 1998 was more consistent with a primary psychotic disorder; it was suggested that the episode could also represent mania.  The diagnoses included chronic PTSD, history of psychosis not otherwise specified - rule-out brief psychotic disorder vs. substance induced psychosis vs. bipolar disorder, and history of alcohol abuse rule-out dependence.

The treatment records reflect that the Veteran participated in a PTSD Symptom Coping Class from August through November 2009.

The claims file includes an August 2009 Formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.

On September 2011 VA PTSD examination, the Veteran reported that his worst experience in service involved having to be on a flight with a seriously injured veteran whose face had been burned beyond recognition.  The examiner opined that while this stressor is adequate to support the diagnosis of PTSD, it is not related to the Veteran's fear of hostile military or terrorist activity, as the Veteran's fear was not for his own safety at that time; his stressor involved witnessing another individual who had been seriously injured and feeling horrified and scared that the other man might die.  The Veteran reported other stressful experiences that occurred during his deployment, including one soldier dying in a forklift accident and others involved in serious motor vehicle accidents, being stationed in areas near combat operations, being scared that a missile or mortar might hit their area, having to work with hazardous material and wear gas masks, and being in a hospital in Germany and having to listen to someone who had stepped on a "bouncing betty" scream in agony.  The examiner opined that although the Veteran reported stressors related to his fear of hostile military and terrorist activity, they were not the focus of his concern on examination.

The examiner stated that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that the Veteran did not have a mental disorder that conformed to DSM-IV criteria.  The diagnosis was depressive disorder, not otherwise specified; the examiner explained that careful examination of the Veteran's current symptomatology and mental health treatment records did not support a diagnosis of PTSD.  The examiner found that although the Veteran had some symptoms similar to those diagnosed with PTSD including social withdrawal, irritability, and bad dreams, his current symptoms were better explained by a depressive disorder and did not meet the full DSM-IV-TR criteria for PTSD.  The examiner stated that it was not clear how the current presentation fit with the previous psychotic disorder, but it was possible that the previous psychotic symptoms represented a more severe depressive episode.  The examiner opined that, given there was no evidence of mental health symptoms or treatment between 1991 and 1991, as well as the fact that mental health records from 1998 and 2005 do not document any symptoms associated with a military-related stressor, there was currently not adequate evidence to link the current symptoms to the Veteran's military service; the examiner opined that it is less likely than not that the current diagnosis was related to the Veteran's military service.

Because service connection for a psychiatric disability including PTSD was denied in December 2005 based on findings that the evidence did not show a diagnosis of PTSD, and also that the evidence did not establish that the diagnosed psychiatric disorder began during or was caused by the Veteran's service, for evidence to be new and material in this matter, it would have to tend to relate to those unestablished facts. 

The new evidence received since the December 2005 rating decision includes VA treatment records showing a diagnosis of, and psychiatric treatment for, PTSD.  The treatment records showing diagnoses of (and treatment for) PTSD are new and considered with evidence previously in the record tend to address an unestablished fact necessary to substantiate the Veteran's claim (i.e., a PTSD diagnosis).  Therefore, they are both new and material evidence.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for psychiatric disability including PTSD may be reopened.  

As noted above, inasmuch as the RO has already addressed the merits of the service connection claims, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding PTSD, while the Veteran has been diagnosed with such disability, the relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply in this case, given the circumstances of the Veteran's service and the nature of his allegations.  He has not been assigned a diagnosis of PTSD based on fear of hostile military or terrorist activity.  Indeed, the September 2011 VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that the Veteran did not have a mental disorder that conformed to DSM-IV criteria.  

In summary, the record does not show that the Veteran engaged in combat with the enemy, and there is no evidence of circumstances consistent with the possibility that he may have served in circumstances that may reasonably be found to create a fear of hostile military activity.  There is no valid diagnosis of PTSD based on a corroborated stressor.  As a threshold legal requirement for establishing service connection for PTSD is not met, service connection for such disability is not warranted. 

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2005, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The preponderance of the evidence is against a finding that any current psychiatric disability is related to service.  The persuasive medical evidence is to the effect that the chronic disorders diagnosed after service were not actually manifested during service.  The evidence is not in a state of equipoise on the question of nexus between any diagnosis of a psychiatric disability and the Veteran's service.  

Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  More importantly, the more competent evidence of record provides evidence against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disability, to include PTSD, and the claim must be denied.

New and material evidence to reopen a claim of service connection for chronic fatigue syndrome

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. Compensation may be paid to any Persian Gulf War veteran suffering from a qualifying chronic disability that became manifest in service or to a degree of 10 percent not later than December 31, 2016.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). 

An unappealed December 2005 rating decision denied the Veteran service connection for chronic fatigue syndrome as due to an undiagnosed illness, based essentially on findings that the disability neither arose during service in the Gulf theater nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War.  No new and material evidence was received within the following year.

The evidence of record at the time of the December 2005 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran and his wife.

A February 1998 MRI of the Veteran's brain was normal.  A brain CT scan was negative.

In a January 2005 statement, the Veteran reported that he began to notice changes in his health while he was stationed in Southwest Asia, including heart palpitations, swelling in his extremities, headaches, tiredness, hypertension, and overall feelings of ill health.  His physical condition also affected his mental health or moods, and he became easily agitated, nervous at times, and sometimes experienced paranoia.  

On November 2005 VA general medical examination, the Veteran reported that fatigue is the main thing that causes him to have problems with missing time from work and with his activities of daily living.

On November 2005 VA chronic fatigue syndrome examination, the Veteran reported being tired all of the time but stated that he is usually more tired once per week.  He reported that he could fall asleep in chairs.  He reported sometimes losing time from work because he is essentially so tired that he has trouble getting out of bed and getting things done; he reported that he lost a number of days from his job as a driver for a retail sales company due to this fatigue.  He stated that his problems began after he came back from the Gulf in the early 1990s but was very vague in his history.  He had a history of allergic rhinitis with some occasional pharyngeal symptoms; he was occasionally treated for sore throat and pharyngitis.  He denied any history of low grade fever.  He stated he sometimes had tender cervical glands.  He reported generalized muscle aches and pains, particularly involving his shoulders, knees, and back.  He did no exercise or any kind of formal training to keep himself in shape.  He would sometimes lose three to four days at a time due to being so fatigued that after working he could not get out of a chair or out of the bed at home.  He had joint pains involving the shoulders, knees, and right ankle.  He had a sleep disturbance including reported obstructive sleep apnea.  Physical examination of the throat showed some edema of the posterior pharyngeal tissue with a very small opening at the base of the throat.  There was no exudate noted on the tonsils or the pharyngeal tissue.  He had no significantly palpable or tender cervical lymph nodes.  The examiner opined that the Veteran met the criteria of six or more of the ten criteria for chronic fatigue syndrome.

In a November 2005 statement, the Veteran's wife stated that the Veteran is constantly tired, he is at times short tempered with the family, he has frequent mood swings, and he is extremely forgetful.
 
Evidence received since the December 2005 rating decision consists essentially of VA treatment records, a VA examination, and lay statements from the Veteran and his wife.  

On December 2009 VA general medical examination, the Veteran reported that he had felt tired since before he was diagnosed as having obstructive sleep apnea.  Notably, he reported that he had chronic fatigue as a result of his lack of sleep.  The examiner also noted that the Veteran is being treated for PTSD and questionable bipolar syndrome.  The Veteran reported the condition had been one of gradual onset; he denied any history of low grade fever or significant pharyngitis.  He had no history of palpable or tender axillary or cervical nodes.  He had aches and pains in his joints and muscles associated with various injuries.  He had fatigue that was present all the time and was not aggravated specifically by any kind of exercise.  He did not complain of any particular type of headache.  The assessments included examination for chronic fatigue syndrome; the examiner opined that the Veteran has chronic fatigue but does not meet the criteria for chronic fatigue syndrome.

Because service connection for chronic fatigue syndrome was denied in December 2005 based on a finding that the disability neither arose during service in the Gulf theater nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War, for evidence to be new and material in this matter, it would have to tend to relate to those unestablished facts.

While the treatment records, examination, and letters added to the record since the December 2005 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that chronic fatigue syndrome arose during the Veteran's service in the Gulf theater or was manifested to a compensable degree after the last date of his service in the Gulf theater during the Gulf War.  In fact, the 2009 VA examination reveals that the Veteran does not currently have chronic fatigue syndrome.  Therefore, they do not relate to the unestablished facts necessary to substantiate the claim; do not raise a reasonably possibility of substantiating the claim; and are not material.   

In summary, no additional evidence received since the December 2005 rating decision is new and material evidence that tends to prove that chronic fatigue syndrome arose during the Veteran's service in the Gulf theater or was manifested to a compensable degree after the last date of his service in the Gulf theater during the Gulf War.  Therefore, the additional evidence received since December 2005 does not address the unestablished facts necessary to substantiate the claim of service connection for chronic fatigue syndrome; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.


New and material evidence to reopen a claim of service connection for numbness and pain in the legs

An unappealed December 2005 rating decision denied the Veteran service connection for swelling of the lower extremities, based essentially on findings that there was no evidence the condition exists.  No new and material evidence was received within the following year.

The evidence of record at the time of the December 2005 rating decision included the Veteran's STRs, VA treatment records, a VA examination, and lay statements from the Veteran and his wife.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the lower extremities.  On March 1994 triennial service examination, the Veteran's lower extremities were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran reported a history of cramps in his legs.

On October 2004 treatment, the Veteran reported a history of leg pain for about three months, described as aching and worse with activity.  The assessments included myalgia/myositis.

In a January 2005 statement, the Veteran reported that he began to notice changes in his health while he was stationed in Southwest Asia, including heart palpitations, swelling in his extremities, headaches, tiredness, hypertension, and overall feelings of ill health.  His physical condition also affected his mental health or moods, and he became easily agitated, nervous at times, and sometimes experienced paranoia.  

On January 2005 VA treatment, the Veteran reported knee pain on and off since 1996.  He reported doing a lot of knee bending at work and noted that both knees would often swell and become painful.  He had no history of gout-like symptoms. His knees were more swollen and painful after work.  The assessment was osteoarthritis of both knees.

On November 2005 VA general medical examination, the Veteran reported that both knees caused him pain and swelled, and that the pain and swelling was present most of the time, aggravated by any kind of standing, walking, etc.  He reported using a cane very occasionally, perhaps for three or four days per month when the knees really bothered him.  He reported that he was unable to run, stand, or walk for more than about an hour.  The diagnoses included degenerative joint disease of the right knee status post meniscectomy with residuals, patellofemoral syndrome of the left knee with residuals, and sprain of the right ankle with residuals.

In a November 2005 statement, the Veteran's wife stated that the Veteran complains of constant joint pain and pain in his arms, legs, and hands, as well as frequent pain around his upper neck and temple area.  She stated that he often has numbness in his arms and legs upon waking up.

Evidence received since the December 2005 rating decision includes lay statements from the Veteran and his wife, VA treatment records, and a VA examination.

On January 2009 VA treatment, the Veteran complained of left lateral leg pain with exertion.  He reported getting a sharp burning pain on the superior lateral portion of his leg which got progressively worse as he continued walking.  The pain at times radiated up the lateral portion of his leg to his hip.  He reported no weakness, loss of sensation, trauma, or other symptoms.  The impression was IT band syndrome.

On February 2009 VA treatment, the Veteran reported that he began having left leg pain in the lateral thigh about one month earlier.  It was described as sharp and electrical, and he denied any leg weakness or back pain.  The assessment was that the pain and numbness in the leg was due to meralgia paresthetica.

On December 2009 VA general medical examination, the Veteran was noted to have a history of meralgia paresthetica involving the left lateral thigh since 1995; he had recently been started on Neurontin.  He reported constant numbness with occasional sharp pains, and he believed the Neurontin had reduced the frequency of the sharp pains but not the numbness.  The assessments included meralgia paresthetica of the left thigh.

Because service connection for swelling of the lower extremities was denied in December 2005 based on a finding that there was no evidence such condition existed, for evidence to be new and material in this matter, it would have to tend to relate to that unestablished fact.

The new evidence received since the December 2005 rating decision includes VA treatment records showing treatment for IT band syndrome and meralgia paresthetica of the legs.  The treatment records showing such diagnoses are new and considered with evidence previously in the record tend to address an unestablished fact necessary to substantiate the Veteran's claim (i.e., a current lower extremity disability).  Therefore, they are both new and material evidence.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for swelling of the lower extremities may be reopened.  

The Board notes that it cannot be said that the Veteran suffers from an "undiagnosed illness" involving his lower extremities, as he has been given multiple diagnoses to account for his sources of lower extremity pain.  The Board notes that the Veteran is service-connected for right knee disability, diagnosed as degenerative joint disease, post-operative meniscal tear.  There is no indication in the medical evidence of an unexplained chronic multi-symptom illness.  Simply stated, he does not have an "undiagnosed illness", but several diagnosed illnesses that have been addressed by the AOJ.  The Board finds that the post-service medical record clearly provides evidence against the claim that he has, at this time, an undiagnosed illness.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of a lower extremity disability manifested by numbness and pain were not chronic in service; were not continuous after service; and the current disability diagnosed as meralgia paresthetica is not related to service.  Consequently, service connection for a lower extremity disability on the basis that such disability became manifest in service, and persisted, is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current meralgia paresthetica disability is related to his service.  The Board finds the December 2009 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to a physical examination, and includes a historically accurate explanation of rationale that cites to factual data and suggests more likely causes of his lower extremity disability that first began in 1995.  

The Veteran's assertions that he has a current chronic lower extremity disability manifested by pain and numbness that was incurred in service are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a lower extremity disability falls outside the realm of common knowledge of a lay person.  Whether or not such pathology is related to service is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the evidence does not show that a current chronic lower extremity disability manifested by pain and numbness is related to the Veteran's service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for the disability must be denied.

Service connection for tinnitus

The Veteran claims that he has a chronic tinnitus disability that was incurred in service.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus during active service in 1989 to 1990 or 1991.

On March 1994 reserve service triennial examination, the Veteran's ears were normal on clinical evaluation and his hearing was within normal limits; on a contemporaneous report of medical history, he reported a history of ear, nose, or throat trouble but did not elaborate.  He denied hearing loss.

On November 2005 VA general medical examination, the Veteran's ears were normal on physical examination.

On January 2009 VA treatment, the Veteran complained of persistent ear ringing and sinus congestion.

On February 2010 VA audiological examination, the Veteran reported working in support of the infantry off-loading ships in service.  He stated that he staged equipment and came under attack several times.  He reported working as a courier for a Wal-Mart film department and no recreational noise exposure.  He complained of bilateral constant tinnitus beginning in December 1991 with a non-specific precipitating event.  The diagnoses included hearing within normal limits bilaterally and bilateral constant tinnitus.  The examiner noted that the STRs revealed hearing entirely within normal limits as late as 1994, some three years after the Veteran's four-month period of active duty, with no evidence of significant changes or high frequency shifts suggestive of hearing changes due to noise.  The examiner opined that tinnitus in the absence of hearing changes attributable to noise is less likely due to noise, citing a 2008 study by Rubak et al.  The examiner opined that, therefore, the evidence does not support military noise exposure as the etiology of the Veteran's current tinnitus; the examiner stated that the etiology of tinnitus is most often multifactorial and may be due to such factors as caffeine consumption, allergies (food and environmental), and medical conditions such as high blood pressure, diabetes mellitus, sleep apnea, anxiety, or poor sleep.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service; were not continuous after service; and the current tinnitus disability is not related to service.  Consequently, service connection for tinnitus on the basis that such disability became manifest in service, and persisted, is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service.  The Board finds the February 2010 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to an audiological examination, and includes a historically accurate explanation of rationale that cites to factual data and suggests more likely causes of his tinnitus.  

The Board has considered the Veteran's assertions that he has had tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran never complained of tinnitus in service and his separation examination was negative for pertinent abnormality.  On the Report of Medical History in November 1989, the Veteran identified current and past medical problems but denied current or past ear problems or hearing difficulties.  The Board finds it likely that if tinnitus was present at the time, he would not have denied auditory problems.  Subsequent service records show no change in his medical condition.

There is no claim or showing that tinnitus was identified by a clinician prior to January 2009, one month prior to his claim for compensation for tinnitus, approximately 17 years after his last period of service.  The Board finds that the reported history of continued symptoms dating from active duty are inconsistent with the Report of Medical History prior to service separation, and is less convincing than the clinical evidence of record.  In fact, prior to the January 2009 treatment record and the February 2010 VA examination report, there is no tinnitus symptomatology documented in the entirety of the medical record.  Moreover, the February 2010 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.

In summary, the preponderance of the evidence does not show that a current chronic tinnitus disability is related to the Veteran's service.  Accordingly, as the preponderance of the evidence is against this claim, the appeal seeking service connection for tinnitus must be denied.

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that was incurred in or caused by service.  He participated in Operation Desert Storm and served in Saudi Arabia, and he is presumed to have been exposed to environmental hazards therein.  

The Veteran's STRs are silent for any respiratory, pulmonary, or sleep-related complaints, findings, treatment, or diagnosis.  On March 1994 triennial service examination, the Veteran's mouth and throat and lungs and chest were normal on clinical evaluation; on a contemporaneous report of medical history, he denied any history of frequent trouble sleeping.

On November 2004 VA treatment, the Veteran's wife reported that he likely had obstructive sleep apnea.  On June 2005 treatment, the impression following an overnight polysomnogram was of severe obstructive sleep apnea and periodic limb movements of sleep.  The treating physician opined that the obstructive sleep apnea may account for many of the Veteran's complaints.  On July 2005 VA treatment, the Veteran reported a history of choking and gasping in his sleep in 1994 and 1997.

On December 2009 VA general medical examination, the Veteran was noted to have a history of obstructive sleep apnea, as documented by a June 2005 sleep study.  He had been outfitted with a CPAP machine.  He reported that he had chronic fatigue as a result of his lack of sleep.  Examination of the throat showed a rather narrow facial area with no obvious obstruction noted on physical examination.  The assessments included obstructive sleep apnea on CPAP with fatigue.

A chronic respiratory or sleep disability was not manifested in service.  The Veteran was first diagnosed with sleep apnea in 2005, approximately 14 years after his separation from active duty service.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed sleep apnea is or may be related to the Veteran's service.  Notably, the lengthy interval between service and the initial postservice diagnosis of sleep apnea (14 years) is, of itself, a factor for consideration against a finding of service connection.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  Accordingly, the appeal in the matter must be denied.


ORDER

The appeal to reopen a claim of service connection for psychiatric disability including PTSD is granted.

Service connection for a psychiatric disability including PTSD is denied.

The appeal to reopen a claim of service connection for chronic fatigue syndrome is denied.

The appeal to reopen a claim of service connection for numbness and pain in the legs is granted.

Service connection for numbness and pain in the legs is denied.

Service connection for tinnitus is denied.

Service connection for sleep apnea is denied.


REMAND

Regarding the Veteran's right knee disability, the Veteran contends that this disability has worsened since the most recent (December 2009) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (nearly five years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current rating does not reflect his current right knee symptoms.  His December 2011 statement arguably advances an implicit claim that the service connected disability is more severe than shown on the 2009 VA examination.  To fully assist the Veteran, a more current examination is appropriate.

Finally, there may be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records of any (and all) pertinent VA treatment.  

2.  Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected right knee disability.  The Veteran's claims file (including this remand) must be furnished to the examiner for review in connection with the examination.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the right knee disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


